Citation Nr: 1211140	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-21 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for loss of use of both lower extremities.

2.  Entitlement to service connection for bilateral kneecap disability.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for heel spurs.

5.  Entitlement to service connection for myelofibrosis.

6.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for gastrointestinal bleeding, currently evaluated as 0 percent disabling.

8.  Entitlement to an increased evaluation for depression, currently evaluated as 50 percent disabling.

9.  Entitlement to an increased evaluation for ankylosis of the lumbar/thoracic and cervical spines, currently evaluated as 100 percent disabling.

10.  Entitlement to an increased evaluation for erectile dysfunction, currently evaluated as 0 percent disabling.

11.  Entitlement to an increased evaluation for restricted chest expansion, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased evaluation for left hip degenerative joint disease, currently evaluated as 10 percent disabling.

13.  Entitlement to special adapted housing/adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This appeal arose before the Board of Veterans' Appeals (Board) from multiple rating actions of the Cleveland, Ohio, Department of Veterans' Affairs (VA), Regional Office (RO).



FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issues as noted on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran of the claims currently on appeal have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The steps to be taken to perfect an appeal to the Board following adverse determinations by an agency of original jurisdiction are set out fully in the statute and regulations.  "Appellate review will be initiated by a Notice of Disagreement and completed by a substantive appeal after a Statement of the Case is furnished as prescribed in this section."  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.200 (2011).  In the instant case, the Veteran had submitted timely notices of disagreement to multiple rating actions and further submitted timely substantive appeals following the provision of statements of the case.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw either a notice of disagreement or a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011).

In the instant case, the Veteran submitted correspondence, received in February 2012, stating that he had not authorized or requested a representative to file an appeal to the Board.  He indicated that the claim had already been resolved in his favor and he requested that the Board "..remove case from docket."  This is sufficient to withdraw his claims.  Therefore, since the Veteran has withdrawn his appeal, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The Veteran having withdrawn his appeal, the claims are dismissed.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


